DETAILED ACTION
This is in response to Applicants Request for Continued Examination filed 6/23/21 which has been entered. Claims 1, 3, and 5 have been amended. No Claims have been cancelled. No claims have been added. Claims 1-6 are still pending in this application, with Claim 1 being independent.

Information Disclosure Statement
The information disclosure statement filed 6/1/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the noted reference referred to therein has not been considered.


Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 refers to the target frame being “fixed distance” from the plurality of detection devices and then also later refers to the plurality of detection devices being “a fixed distance” from the target frame. This limitation is repetitive. Examiner suggests deleting one instance of such limitation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by List US Patent No. 9485556.


Referring to claim 1, List teaches a method for improving sound localization and detection (Column 9, Lines 11-14: “A sound target module 412 receives the 3D scene model 144, the screen/object location(s) 408, and the user location(s) 410 and based on this information, determines possible regions for sound localization or directive output.”), comprising: inputting a predetermined location's dimensional data and location reference data (Column, 9, Lines 2-5: “The speaker array controller 158 receives the 3D scene model 144 from the spatial analysis module 142 to understand the dimensions of the room, permanent structures, objects therein, and so forth.”) from a database of dimensional data and location reference data (Column 4, Lines 59-62: “objects in the scene which are temporally persistent, such as walls, a particular table, particular users, and so forth may be stored within the object datastore 150”; Column 4, Lines 36-39: “As used in this disclosure, the datastore includes lists, arrays, databases, and other data structures used to provide storage and retrieval of data.”) for a plurality of detection devices in the predetermined location (Fig. 2: microphones 218 in ARFN 102(1), which is in the room shown in Fig. 1); identifying a sound detected by the plurality of detection devices positioned on a common two- dimensional reference plane with a target reference frame occupying a multi-dimensional space that is fixed distance from the plurality of detection devices and distinguishable from common two-dimensional reference plane; and, providing sound localization information (Fig. 2: microphones 218 are on common plane in relation to scene 202; Column 6, Lines 59-67 to Column 7, Lines 1-2: “One or more microphones 218 may be disposed within the chassis 204, or elsewhere within the scene. These microphones 218 may be used to acquire input from the user, for echolocation, location determination of a sound, or to otherwise aid in the characterization of and receipt of input from the scene. For example, the user may make a particular noise, such as a tap on a wall or snap of the fingers, which are pre-designated to initiate an augmented reality function. The user may alternatively use voice commands. Such audio inputs may  to one or more receiving sources (Column 3, Lines 46-49: “The input/output interface 134 may be configured to couple the computing device 130 to other components, such as projectors, cameras, microphones, other ARFNs, other computing devices, and so forth”); wherein the plurality of detection devices are set at a fixed distance from the target reference frame (Fig. 2: microphones 218 in ARFN 102(1) at fixed distance from scene 202; Column 2, Lines 25-28: “the first ARFN 102(1) is a fixed mount system that may be mounted within the room, such as to the ceiling, although other placements are possible.”) and sound localization information includes position and location information in relation to the plurality of detection devices and the detected sound in association with the predetermined location's dimensional data (Column 6, Lines 59-67 to Column 7, Lines 1-2: “One or more microphones 218 may be disposed within the chassis 204, or elsewhere within the scene. These microphones 218 may be used to acquire input from the user, for echolocation, location determination of a sound, or to otherwise aid in the characterization of and receipt of input from the scene. For example, the user may make a particular noise, such as a tap on a wall or snap of the fingers, which are pre-designated to initiate an augmented reality function. The user may alternatively use voice commands. Such audio inputs may be located within the scene using time-of-arrival differences among the microphones”).
Referring to claim 2, List teaches the plurality of detection devices comprise at least one microphone (Fig. 2: microphones 218).
Referring to claim 3, List teaches identifying a sound detected by the plurality of detection devices comprise an array of microphones set at a predetermined distance in relation to one another (Fig. 2: microphones 218 at predetermined distance from one another; Column 2, Lines 25-28).
Referring to claim 5, List teaches each microphone of the array of microphones is at a predetermined distance in relation to one another and to the target reference frame of the sound source (Fig. 2: microphones 218 fixed relative to one another and to scene 202; Column 2, Lines 25-28).
identifying a sound detected by the plurality of detection devices comprise multiple microphone arrays (Fig. 2: microphones 218; Column 6, Lines 59-61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over List, as applied to claims 1-3 above, and further in view of Beguet et al. US Publication No. 20070172078.

Referring to claim 4, List does not teach 30 microphones, but Beguet et al. teaches the microphone array comprises at least 30 microphones set along a common x-axis reference plane in relation to the target reference frame of the sound source (para 0043; Figs. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use 30 microphones, as taught in Beguet et al., in the system of List because it improves sound pick-up and sound source localization.

Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive. 

Applicant states in para 3 of page 6 of the remarks regarding “Claim Rejection Under 35 USC 102(a)(2)”:
“Applicant respectfully submits that List is completely silent with respect to a "inputting a predetermined location's dimensional data and location reference data from a database of dimensional data and location reference data" (emphasis added) as recited by the amendments to Claim 1. Instead, List clearly describes accepting input from a user (such as the user making a particular noise to initiate an augmented reality function) that is patentably distinguishable from the features of Claim 1, and therefore not anticipated by List.”

Examiner respectfully disagrees. Applicant has ignored other teachings in List that do read on the claims. As can be seen in the rejection above, List teaches receiving a 3D scene model and that “objects in the scene which are temporally persistent, such as walls, a particular table, particular users, and so forth may be stored within the object datastore”, which is described as a database being used for retrieval of information. Therefore, list does teach the noted limitation of the claim.

Applicant states on page 7 of the remarks regarding “Claim Rejection Under 35 USC 102(a)(2)”:
“List appears to be silent on these features. For example, in Col. 2, lines 25 - 28, List discloses that "the first ARFN 102(1) is a fixed mount system that may be mounted within the room, such as to the ceiling" but does not clearly disclose a target reference frame, let alone a "plurality of detection devices are set at a fixed distance from the target reference frame.”

Examiner respectfully disagrees. Looking at Fig. 2 of List, microphones 218 are on a common reference plane and the microphones 218 are set at a fixed distance from scene 202 (where the sound source would be located), which could be considered the “target reference frame.” The scene 202 and the plane containing microphones 218 are different. Therefore, List teaches a “target reference frame”.

Applicant states on page 7 of the remarks regarding “Claim Rejection Under 35 USC 102(a)(2)”:
“Moreover, contrary to the Examiner's remarks in the Office Action, the claimed "target reference frame" is not arbitrary and cannot be any point in space. Rather, the claimed "target reference frame" is defined as being on a common reference plane with other claimed elements, such that the "plurality of detection devices [are] positioned on a common reference plane with a target reference frame"”

Examiner respectfully disagrees. In the office action dated 1/29/21 (the previous office action), Examiner does not argue that the reference frame could be any “point”. Therefore, this argument is moot.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.